Citation Nr: 1613168	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint disease (DJD) of the lumbar spine, evaluated as 20 percent disabling from January 24, 2011 to October 24, 2014, and as 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran was granted a 10 percent initial rating, effective February 25, 2009, in a June 2009 rating decision by the RO. The Veteran appealed, and was granted a 20 percent initial rating for the period prior to January 24, 2011 in a July 2014 Board decision. Thus, the rating for that period is no longer before the Board.


FINDINGS OF FACT

1. From January 24, 2011 to October 24, 2014, the Veteran's lumbar spine disability was manifested by pain, but it did not result in forward flexion being limited to 30 degrees or less, unfavorable ankylosis, or incapacitating episodes. 

2. From October 24, 2014 to the present, the Veteran's lumbar spine disability was manifested by severe, radiating pain and forward flexion limited to 15 degrees, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent disabling for the period January 24, 2011 to October 24, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2015).

2. The criteria for a rating in excess of 40 percent disabling for the period of October 24, 2014 to the present have not been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated December 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service treatment records, VA treatment records, and private treatment records. The Veteran also received VA spine examinations in June 2009, January 2011, and October 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2015). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2015). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

Under the general rating formula for diseases and injuries of the lumbar spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table) (2015).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2015).

Analysis

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, the RO awarded service connection for the Veteran's DJD of the lumbar spine and assigned a 10 percent initial rating, effective February 25, 2009, in a June 2009 rating decision. A February 2011 rating decision granted the Veteran a 20 percent disability rating, effective January 24, 2011. A July 2014 Board decision granted the Veteran a 20 percent initial rating and remanded the issue of an increased rating after January 24, 2011. A January 2015 rating decision granted the Veteran a 40 percent disability rating, effective October 24, 2014. Accordingly, the Veteran is currently assigned a 20 percent disability rating from February 25, 2009 to October 24, 2014, and a 40 percent disability rating thereafter. 

The Veteran now contends that his service-connected spine disability is more disabling than the assigned rating of 20 percent from January 24, 2011 to October 24, 2014, and 40 percent thereafter. As the Veteran's claim is divided into two distinct periods of times, the Board will address each period in turn.

January 24, 2011 to October 24, 2014

The Veteran underwent VA spine examination in January 2011. At that time, he was diagnosed with DJD of the lumbar spine. The Veteran reported stiffness and severe, constant lower back pain that radiated to the left groin and inner thigh. The Veteran also reported the use of a back brace, cane, and analgesic pain medications to manage his symptoms. Range of motion testing of the thoracolumbar spine yielded the following results, with lateral bending and rotation each way: flexion was to 50 degrees; extension was to 22 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 25 degrees; and left lateral rotation was to 25 degrees. Pain was noted upon motion. Testing upon repetitive motion yielded the following results: flexion was to 43 degrees; extension was to 15 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees. No thoracolumbar ankylosis or incapacitating episodes were reported. The examiner stated that there was no objective evidence of radiculopathy.   

VA treatment records dated January 2011 to October 2014 include the Veteran's ongoing reports of chronic back pain that often radiated down his left leg, and at times caused his leg to give out. In April 2014, a VA physician observed a decreased range of motion in the Veteran, and noted the Veteran's use of Celebrex to manage his back pain.   

A May 2014 MRI revealed moderate multilevel degenerative discogenic disease, with multilevel spinal canal and neuroforamina narrowing of varying degrees. 

The Veteran has indicated that he has no additional evidence to submit. Thus upon reviewing the evidence of record, the Board finds that an increased rating for the period of January 24, 2011 to October 24, 2014 is not warranted. During this time, the Veteran did not have flexion to 30 degrees or less, and neither ankylosis nor a history of incapacitating episodes were reported. In light of the Veteran's reports of radiating pain to the lower extremities during this time, and in accordance with Note (1) of 38 C.F.R. § 4.71a, the Board has also considered whether a separate rating is warranted for associated neurological manifestations. However, the record contains no objective evidence which supports a finding of the existence of neurological disability during this period. As noted, the VA examiner concluded that there was no objective evidence of radiculopathy. As such, a separate rating is not warranted.

Further, upon the Veteran's consistent reports of pain and flare-ups, the Board has also considered the Veteran's functional loss. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca, 8 Vet. App. at 202. The Board acknowledges that the Veteran is competent to report his observable symptoms relating to his spine disability, including pain, flare-ups, and functional impairment. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant an increased rating. Therefore, the Board finds that the objective medical findings are more probative. Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). The Board also acknowledges the Veteran's reports of chronic low back pain. However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2015) as to constitute forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine. Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

October 24, 2014 to the Present 

The Veteran underwent VA spine and peripheral nerves examination in October 2014. At that time, he was diagnosed with degenerative arthritis of the spine. The Veteran reported increasing pain that radiated down both lower extremities, and the occasional use of a cane and walker to assist with ambulation. Range of motion testing of the thoracolumbar spine yielded the following results, with lateral bending and rotation each way: flexion was to 15 degrees, with painful motion beginning at 15 degrees; extension was to 10 degrees, with painful motion beginning at 10 degrees; right lateral flexion was to 10 degrees, with painful motion beginning at 10 degrees; left lateral flexion was to 10 degrees, with painful motion beginning at 10 degrees; right lateral rotation was to 10 degrees, with painful motion beginning at 10 degrees; and left lateral rotation was to 10 degrees, with painful motion beginning at 10 degrees. The VA examiner opined that flare-ups could decrease the Veteran's range of motion by an estimated 10 to 20 percent. The examiner further noted that the Veteran experienced moderate bilateral radiculopathy, but no other neurologic abnormalities associated with a spine condition. No thoracolumbar ankylosis or incapacitating episodes were reported. 

VA treatment records dated October 2014 to the present include the Veteran's ongoing reports of chronic back pain. During an October 2014 examination, the Veteran indicated that his back pain was scaled as a 9 out of 10, and that he required assistance getting out of bed that morning. In April 2014, a VA physician noted the Veteran's continued use of Celebrex to manage his back pain.   

Upon reviewing the evidence of record, the Board finds that an increased rating for the period of October 24, 2014 to the present is not warranted. Neither ankylosis nor a history of incapacitating episodes were reported during this time. Further, the evidence of record is against a finding that the Veteran's lumbar spine is functionally ankylosed due to pain, weakness, or fatigue. Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). During this timeframe, the Veteran experienced some limitation of motion but maintained the capacity to move his spine. He required only the occasional use of an assistive device. Thus the Board finds that, though notably restricted, the Veteran's range of motion was not functionally ankylosed as evidenced by his continued capacity to move the spine.

Further, the October 2014 VA examiner reported that the Veteran experienced moderate radicular pain involving the sciatic nerve. As a result, a January 2015 rating decision granted the Veteran a 20 percent disability rating for radiculopathy of both the right and left lower extremities, effective October 24, 2014. Accordingly, the Veteran has already been assigned a separate disability rating for associated neurologic conditions per Note (1) of 38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's symptoms, including chronic back pain and limited range of motion, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the designated time periods. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

The Board notes that a veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). However, after applying the benefit of the doubt to this case, the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for DJD of the lumbar spine from January 24, 2011 to October 24, 2014 is denied.

Entitlement to a disability rating in excess of 40 percent for DJD of the lumbar spine from October 24, 2014 to the present is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


